                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SOLDON WINTON                      :              CIVIL ACTION
                                   :
           v.                      :
                                   :
TRANS UNION, LLC, et al.           :               NO. 18-5587


                                ORDER

           AND NOW, this 1st day of May, 2019, for the reasons

set forth in the accompanying Memorandum, it is hereby ORDERED

that:

           (1)   The motion of defendants Citibank, N.A.

(“Citibank”) and Department Stores National Bank (“DSNB”) to

compel arbitration and to stay proceedings (Doc. # 45) is

GRANTED.   All claims against Citibank and DSNB in this action

are stayed pending further order of this court.

           (2)   The motion of defendant First Premier Bank

(“First Premier”) to compel arbitration and to stay proceedings

(Doc. # 46) is GRANTED.    All claims against First Premier in

this action are stayed pending further order of this court.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                  J.
